Exhibit 10.1

RETIREMENT AGREEMENT AND RELEASE OF ALL CLAIMS

This Retirement Agreement and Release of All Claims (“Agreement”) is made by and
between Francis W. McDonnell (“McDonnell”) and Navigators Management Company,
Inc. (“NMC”) and was given to McDonnell on October 10, 2011. In consideration of
the covenants and agreements contained in this document and the consideration
described herein, McDonnell and NMC (collectively, the “Parties”) agree as
follows:

1. Retirement from Employment. McDonnell’s employment with NMC shall terminate
effective on October 31, 2011 (the “Termination Date”). Effective on the
Termination Date, McDonnell shall resign from all Board of Director and officer
positions with NMC and its subsidiaries and affiliates, including, without
limitation, The Navigators Group, Inc., Navigators Insurance Company, Navigators
Specialty Insurance Company and Navigators Underwriting Agency Ltd.

2. NMC’s Obligations. If McDonnell timely provides to NMC a fully executed
original of this Agreement, does not revoke this Agreement pursuant to Paragraph
10(g), and otherwise fulfills his obligations under this Agreement:

 

  (a)

NMC will pay to McDonnell:

(i) one year of continued salary equivalent to $425,000, minus applicable
payroll taxes and withholdings, which shall begin to be paid on November 15,
2011 and shall be periodically paid in cash following such date in accordance
with NMC’s standard bi-monthly payroll practices and schedule until March 1,
2012 and the remaining unpaid balance of the $425,000 (minus applicable payroll
taxes and withholding) shall be paid in a lump sum on March 12, 2012; and



--------------------------------------------------------------------------------

(ii) McDonnell’s target bonus of $340,000 under The Navigators Group, Inc.’s
Annual Incentive Plan (“AIP”) for 2011, which shall be paid in cash in 2012, on
or before March 12, 2012; and

 

  (b)

The 5,500 unvested restricted share units of The Navigators Group, Inc. that
were granted to McDonnell on August 5, 2008 shall vest on the Termination Date
and such restricted share units shall be settled by delivery of 5,500 shares of
common stock of The Navigators Group, Inc. to McDonnell on August 5, 2012. All
other unvested equity awards granted to McDonnell by NMC shall be forfeited.

3. Release by McDonnell. To the greatest extent permitted by law, McDonnell, on
behalf of himself and his heirs, successors, agents, and assigns, hereby
releases and forever discharges NMC, which is specifically defined for purposes
of this release to include NMC and all of its predecessor, successor, parent,
subsidiary, affiliated entities (specifically including, The Navigators Group,
Inc., Navigators Insurance Company, and Navigators Specialty Insurance Company)
and all of its/their officers, directors, employees, and agents (the “Released
Parties”), from any and all liability for any and all claims arising on or prior
to the effective date of this Agreement. This release includes, but is not
limited to, any and all claims, rights, demands, and causes of action of any and
every kind, whether now known or unknown, real or potential, whether arising out
of any claim for wrongful termination, breach of contract, discrimination,
harassment, retaliation, and/or any other tort, personal injury, or violation of

 

2



--------------------------------------------------------------------------------

public policy or statute, including but not limited to Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Americans
With Disabilities Act, the Fair Labor Standards Act, and any and every other
federal, state, and local law, statute, and ordinance and Letter Agreements
dated July 10 and 11, 2008 between McDonnell and The Navigators Group, Inc..
However, nothing in this Agreement shall be construed as waiving or releasing
any claim which cannot be waived or released by private agreement of the
Parties, or as prohibiting McDonnell from filing a charge or complaint,
including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission (“EEOC”), or as prohibiting McDonnell from
participating in any investigation or proceeding conducted by the EEOC.
McDonnell agrees, however, that by signing this Agreement, he waives all rights
to individual relief based on claims asserted in any such EEOC proceeding.
Anything to the contrary notwithstanding, nothing herein shall release any of
the Released Parties from any liabilities based on (a) McDonnell’s right to
enforce the terms and conditions of this Agreement, (b) any right or claim that
arises after the date this Agreement is executed by McDonnell, (c) any right
McDonnell may have to vested or accrued benefits or entitlements under any
applicable plan, agreement, program, award, policy or arrangement of NMC or its
parents, subsidiaries and affiliates, (d) any rights McDonnell may have as a
shareholder of NMC or any of its subsidiaries or affiliates, (e) McDonnell’s
right to indemnification and advancement of expenses in accordance with
applicable laws and/or the certificate of incorporation and by-laws of NMC or
its parents, subsidiaries and affiliates or this Agreement or any applicable
insurance policy, or (f) any right McDonnell may have to obtain contribution as
permitted by law in the event of entry of judgment against McDonnell as a result
of any act or failure to act for which McDonnell, on the one hand, and the
Released Parties, on the other hand, are jointly liable.

 

3



--------------------------------------------------------------------------------

4. Confidentiality of NMC’s Information. McDonnell acknowledges and agrees that
he was given access to and has obtained knowledge and information about NMC and
its subsidiary and affiliated companies which is private, confidential,
proprietary, and/or constitutes trade secret information. As a material
provision of this Agreement, McDonnell agrees to abide by all policies of NMC
which limit the dissemination of such information and further to keep all such
information completely confidential and not to disclose or publish that
information to anyone, including but not limited to past, present, or
prospective employees, customers, vendors, competitors, and/or business partners
of NMC, and/or prospective or future employers of McDonnell, except (a) if
disclosure of such information is specifically required by subpoena, court
order, any governmental agency having jurisdiction or by any administrative or
legislative body (including a committee thereof); (b) if disclosure of such
information is required to perform McDonnell’s obligations under Paragraphs 11
and 12 of this Agreement; (c) if such information becomes generally known to and
available for use by the public other than as a result of McDonnell’s acts or
omissions in violation of this Paragraph 4, (d) if disclosure of such
information becomes necessary in connection with the defense of any claim
brought against McDonnell, NMC or any of its subsidiaries and affiliates, or
(e) if disclosure of such information is made to enforce any rights or defend
any claims hereunder or under any other agreement to which McDonnell is a party,
provided that such disclosure is necessary to the enforcement of such rights or
defense of such claims and is only disclosed to the extent necessary in the
formal proceedings related thereto. To the extent McDonnell possesses or
possessed such information in written or electronic form, McDonnell represents
and promises

 

4



--------------------------------------------------------------------------------

that he either has returned or will use reasonable efforts to return as soon as
practicable after the Termination Date all such information (including all
copies) to NMC, provided McDonnell shall be entitled to retain (i) papers and
other materials of a personal nature, including, but not limited to,
photographs, personal correspondence, personal diaries, personal calendars, and
rolodexes, (ii) information showing McDonnell’s equity awards or compensation,
or relating to expense reimbursements, (iii) information that McDonnell
reasonably believes may be needed for his own tax purposes, and (iv) copies of
employee benefit and compensation plans, programs, agreements and other
arrangements of NMC or any of its subsidiaries or affiliates in which McDonnell
was a participant or covered.

5. Nondisparagement. McDonnell agrees not to make any written or oral statement
about NMC and its subsidiary and affiliated companies (specifically including
The Navigators Group, Inc., Navigators Insurance Company, and Navigators
Specialty Insurance Company and all of its/their officers, directors, employees,
products, and services) which McDonnell knows or reasonably should know to be
untrue and agrees not to make any disparaging or negative written or oral
statement concerning NMC and its subsidiary and affiliated companies
(specifically including The Navigators Group, Inc., Navigators Insurance
Company, and Navigators Specialty Insurance Company and all of its/their
officers, directors, employees, products, and services) with the intent to cause
injury or harm. Each member of the current Global Leadership Team of NMC (as
currently constituted and similar future successor corporate bodies) and current
Board of Directors of The Navigators Group, Inc. agrees during the period of
his/her employment not to make any written or oral statement about McDonnell
which is known or reasonably should be known to be untrue and agrees not to make
any disparaging or negative written or oral statement about McDonnell with the
intent to

 

5



--------------------------------------------------------------------------------

cause injury or harm. Nothing in this Agreement shall prevent the disclosure of
truthful information by any Party, if required by law (including, as may be
necessary, to respond in an appropriate and truthful manner to any legal process
or give appropriate and truthful testimony in a legal or regulatory proceeding).

6. Non-Solicitation of Employees. McDonnell covenants and agrees that until
September 30, 2012 he shall not solicit, hire, engage or attempt to hire or
engage for employment, consulting or independent contracting any individual who
shall have been an employee of NMC or its affiliates in the Finance or Actuarial
Departments of NMC at the time of such solicitation, whether on McDonnell’s own
behalf or on behalf of another entity in which McDonnell shall have a direct or
indirect interest, as a proprietor, partner, co-venturer, creditor, stockholder,
director, officer, employee, agent, representative or otherwise. Notwithstanding
the foregoing, the following shall not be a violation of this Paragraph 6:
(a) McDonnell responding to an unsolicited request from any such employee for
advice on employment or business matters; (b) McDonnell responding to an
unsolicited request for a reference regarding any such employee, by providing a
reference setting forth his personal views about such person; or (c) any
organization with which McDonnell is affiliated (including his employer)
engaging or soliciting such employee if McDonnell was not involved (directly or
indirectly) in such activity.

7. No Assignment of Claims. McDonnell warrants that he has not transferred to
any other person or entity any of the rights or causes of action released in
this Agreement.

8. No Other Monies Due. Except as provided herein in Paragraphs 2, 11 and 12 and
the following “Accrued Obligations”, no other money, expense, cost, or fee shall
be paid by NMC to McDonnell as part of this Agreement: (a) accrued but unpaid
base salary through the

 

6



--------------------------------------------------------------------------------

Termination Date; (b) payment for accrued but unused vacation days through the
Termination Date in an amount equal to $21,500; (c) any unreimbursed business
expenses incurred by McDonnell on or prior to the Termination Date; and
(d) compensation and benefits payable to McDonnell under the terms or rules of
NMC’s compensation and benefit plans (other than severance plans, equity
compensation plans and bonus plans) in which McDonnell participated prior to the
Termination Date. NMC shall pay or provide such Accrued Obligations to McDonnell
(x) in the case of (a) and (b) above, in a lump sum cash amount within thirty
(30) days following the Termination Date, (y) in the case of (c) above, pursuant
to NMC’s expense reimbursement policy and Paragraph 14 hereof, and (z) in the
case of (d) above, pursuant to the terms of the applicable compensation and
benefit plans.

9. Certification of Understanding. McDonnell certifies that he understands and
has voluntarily agreed to all of the terms of this Agreement. McDonnell also
certifies that he does not rely and has not relied on any representation or
statement made by NMC or by any agent, representative, or attorney of NMC with
regard to the subject matter of this Agreement, except as set forth herein.

10. Fairness of Agreement. McDonnell understands and agrees that he:

a. Has had more than twenty-one (21) days within which to consider this
Agreement before executing it.

b. Has carefully read and fully understands all of the provisions of this
Agreement.

c. Is, through this Agreement, releasing NMC and related entities and
individuals (as described in Paragraph 3) from any and all claims he has or may
have against it/them, including claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.).

 

7



--------------------------------------------------------------------------------

d. Knowingly and voluntarily agrees to all of the terms of this Agreement.

e. Knowingly and voluntarily intends to be legally bound by all of the terms of
this Agreement.

f. Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult with an attorney of his choice prior to executing this
Agreement.

g. Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement and has been and hereby is advised in writing that this Agreement
shall not become effective or enforceable until the revocation period has
expired. Any such revocation must be in a writing received by Bruce J. Byrnes,
Senior Vice President, General Counsel & Chief Compliance Officer, by the
seventh (7th) day, or Mr. Byrnes must be notified by phone on or before the
seventh (7th) day and a written revocation must then be received by him within
seven (7) days thereafter.

h. Understands that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this
Agreement is executed are not waived.

11. Post-Separation Cooperation. For a period of one year following the
Termination Date, McDonnell agrees to cooperate with and make himself reasonably
available to NMC (including its subsidiary and affiliated companies and
its/their employees) to provide information that was learned by him during his
employment, so long as such cooperation is not contrary to McDonnell’s own legal
interests or in direct conflict with the legal interests of

 

8



--------------------------------------------------------------------------------

his employer. In the event any such persons require McDonnell’s cooperation in
accordance with this Paragraph 11, NMC shall, upon receipt of appropriate
documentation from McDonnell, reimburse McDonnell for reasonable costs and
expenses incurred by McDonnell as a result of providing such cooperation
(including travel expenses at the same level of travel and accommodations as
when he was an executive of NMC) and legal expenses if McDonnell reasonably
believes separate counsel is appropriate. It is anticipated that this
cooperation obligation will be limited to periodic telephone and email
communications. McDonnell acknowledges that the consideration provided to him in
this Agreement is ample compensation for his cooperation.

12. Indemnification. NMC and its subsidiary and affiliated companies agree to
indemnify McDonnell (and provide for advancement of expenses subject to a
mutually acceptable reimbursement agreement) with respect to any claim which has
been or which may be asserted against him based on his acts or omissions arising
out of his employment or service as an officer or director of NMC or any of its
subsidiaries or affiliates, consistent with and to the fullest extent permitted
by applicable law and/or the certificate of incorporation and by-laws of NMC or
its parents, subsidiaries and affiliates. NMC shall also continue to provide
McDonnell directors and officers liability insurance coverage (which shall be
substantially the same as the coverage prior to the Termination Date) for all
claims which have been or may be asserted against him based on his acts or
omissions arising out of his employment or service as an officer or director of
NMC or any of its subsidiaries or affiliates. McDonnell, in turn, agrees to
cooperate fully with NMC and its subsidiary and affiliated companies with regard
to the defense of any such claims.

 

9



--------------------------------------------------------------------------------

13. No Admission of Liability. This Agreement and compliance therewith shall not
be construed as an admission by NMC or McDonnell of any liability whatsoever or
as an admission of any wrongdoing. NMC and McDonnell specifically disclaim all
wrongdoing and disclaim any liability to the other for any alleged violation of
the other’s rights, including any violation of common law, statute, or contract.

14. Compliance With Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein to the contrary, (i) if at the time of
McDonnell’s separation of employment with NMC, he is a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such separation of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then NMC will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to McDonnell) until the
date that is six months following McDonnell’s separation from employment with
NMC (or the earliest date as is permitted under Section 409A of the Code) and
(ii) if any other payments of money or other benefits due to McDonnell hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by NMC, that does not cause such
an accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to

 

10



--------------------------------------------------------------------------------

McDonnell under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to McDonnell in accordance and in compliance with the requirements of
Treas. Reg. Section 1.409A -3(i)(1)(iv)(A). Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. All payments to be made upon a separation from
employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under Section 409A of the Code. In
implementation of the foregoing provisions, the Parties agree that
(x) McDonnell’s termination of employment pursuant to this Agreement shall be
treated solely for purposes of Section 409A of the Code as an “involuntary
separation from service” within the meaning of Treas. Reg. Section 1.409A
-1(n)(1); and (y) the payments to be made to McDonnell under Paragraphs 2(a)(i)
and (ii) of this Agreement shall be treated as exempt from the requirements of
Section 409A of the Code pursuant to the “short term deferral” exemption under
Treas. Reg. Section 1.409A -1(b)(1) and therefore as not being subject to the
six month delay provision referred to in clause (i) of the second sentence of
this Paragraph 14.

15. Governing Law. This Agreement shall in all respects be interpreted, enforced
and governed under the laws of the State of New York and any dispute arising out
of or related to this Agreement shall be submitted to the state or federal
courts located in the County of New York in the State of New York, whose
jurisdiction is hereby consented to by the parties.

16. Severability. Should any clause or provision of this Agreement be declared
illegal or unenforceable, it shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect.

 

11



--------------------------------------------------------------------------------

17. Amendment. This Agreement may not be modified, altered or changed, except
upon express written consent of an officer of NMC and McDonnell, wherein
specific reference is made to this Agreement.

18. Entire Agreement of the Parties. This document supersedes any and all prior
agreements or understandings, written or oral, pertaining to matters encompassed
by this Agreement.

19. Signatures. This Agreement shall have no force or effect unless and until it
is signed by McDonnell and an authorized representative of NMC, and then only
after the revocation period set forth in Paragraph 10g has expired.

20. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

21. Construction. The headings and captions of this Agreement are inserted for
convenience only and shall not be deemed part of this Agreement for any purpose
whatsoever. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

22. Notices. Any notice, demand, claim or other communication under this
Agreement will be in writing and will be deemed to have been given (a) on
delivery if delivered personally or by registered or certified mail (b) on the
date of transmission thereof if sent by electronic or facsimile transmission and
delivery is confirmed, but, in each case, only if

 

12



--------------------------------------------------------------------------------

addressed to the Parties in the following manner at the following addresses (or
at the other address as a party may specify by notice to the other): (i) to NMC,
to the attention of General Counsel, or such other officer of NMC designated by
NMC, at NMC’s principal executive offices; and (ii) to McDonnell, at his
principal residence as set forth in the Company’s records.

23. Consents. NMC hereby warrants and represents that (i) the execution and
delivery of this Agreement and consummation of all transactions contemplated
herein have been duly authorized in accordance with all corporate formalities
and this Agreement and the obligations hereunder shall be binding on NMC and all
of its subsidiaries and affiliates, as applicable, and (ii) the corporate
officer executing this Agreement has been duly authorized to execute and deliver
it.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: October 25, 2011

  FRANCIS W. MCDONNELL  

    /s/ Francis W. McDonnell

Dated: October 25, 2011

  NAVIGATORS MANAGEMENT COMPANY, INC.

     By:  

  /s/ Bruce J. Byrnes

  BRUCE J. BYRNES   TITLE: SENIOR VICE PRESIDENT

 

13